Citation Nr: 1108673	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-19 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for hepatitis B. 

4.  Entitlement to service connection for erectile dysfunction, to include as 
due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from an August 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois in which the RO denied the benefits sought on appeal.  The appellant, who served on active duty from July 1964 to July 1967, appealed that decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.  

The appellant testified at a personal hearing conducted at the RO before the undersigned Veterans Law Judge in April 2010.  See April 2010 BVA hearing transcript.  At that time, he submitted additional evidence with a waiver of RO review.  See April 2010 VA form 21-4138. .  

After reviewing all of the evidence of record, the Board finds that additional development is necessary in regards to the appellant's claims of entitlement to service connection for bilateral hearing loss, bilateral tinnitus and hepatitis B.  As such, these issues will be addressed in the REMAND portion of the decision below and are hereby REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant that further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's claim of entitlement to service connection for erectile dysfunction has been obtained.

2.  The medical evidence of record reveals that the appellant has been diagnosed since service with erectile dysfunction. 

3.  There is no competent and probative evidence of record that the appellant's erectile dysfunction is causally or etiologically related to active service, or the appellant's exposure to herbicide agents in service. 


CONCLUSION OF LAW

Service connection for erectile dysfunction is not warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claim of entitlement to service connection for erectile dysfunction, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds that a letter dated in February 2007 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was aware from this letter that it was ultimately his responsibility to give VA any evidence pertaining to all of his service connection claims.  The above-referenced letter also informed the appellant that additional information or evidence was needed to support his service connection claims; and asked the appellant to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the appellant's service records, VA treatment records and available private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided in the merits portion of this decision, is available and not part of the claims file.  In this regard, the Board acknowledges that the appellant was not afforded a VA examination in connection with his erectile dysfunction claim.  38 C.F.R. § 3.159(c)(4).  However, the Board observes that VA's duty to assist to provide a medical examination or obtain a medical opinion is triggered only when a review of the evidence of record reveals that a medical examination is necessary to decide the claim, to specifically include a situation in which the information and evidence of record does not contain sufficient competent medical evidence to decide the claim. Id.  In this case, medical evidence contained in the claims file relates the appellant's erectile dysfunction to the appellant's chronic use of cocaine.  Id.; VA medical records dated in April 2005 (the examiner diagnosed the appellant's with erectile dysfunction and stated that it was perhaps related to chronic cocaine use and that there was "no other obvious etiology").  Given this medical evidence, the Board finds that a VA examination is not necessary.  

Lastly, the Board notes for the record that the appellant has been provided with a explanation of disability ratings and effective dates pertaining to all of his service connection claims.  See letter from the RO to the appellant dated in February 2007; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for erectile dysfunction, any questions as to the appropriate disability rating or effective date to be assigned to this claim are rendered moot; and no further notice is needed.  Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the appellant's claim of entitlement to service connection for erectile dysfunction.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 


B.  Claim of entitlement to service connection for erectile dysfunction 

In this appeal, the appellant seeks service connection for erectile dysfunction that he believes manifested post-service as a result of his exposure to Agent Orange during his period of service in Vietnam.  See April 2010 BVA hearing transcript.  Service personnel records in the claims file reveal that the appellant had active service from July 1964 to July 196; and that he served in the Republic of Vietnam from August 1965 to August 1966.  Given this evidence, it is presumed for VA purposes that the appellant was in fact exposed to an herbicide agent during his period of service.  See 38 CFR § 3.307(a)(6)(iii) (2010); November 2004 rating decision, p. 2 (in its rating decision, the RO noted that the appellant's service personnel records revealed that he served in Vietnam from August 1965 to August 1966).  

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition to the forgoing, the Board observes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In terms of the diseases referenced above in 38 C.F.R. § 3.309(e), the Board notes for the record that the Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Sciences ("NAS") to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing research, the specific diseases referenced above have been found to be associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).  Thus, service connection may be presumed for residuals of Agent Orange exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Turning to the merits of the appellant's claim, the evidence clearly reveals that the appellant served in Vietnam during the Vietnam War and has been presumed exposed to Agent Orange in service.  See DD Form 214; November 204 rating decision, p. 2.  However, a review of the specific diseases listed within 38 C.F.R. 
§ 3.309(e) reveals that erectile dysfunction is not among the list of presumptive diseases.  As such, service connection for erectile dysfunction on a presumptive basis pursuant to 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(e) is not available.

Notwithstanding the foregoing presumption, service connection for the appellant's erectile dysfunction may still be established in this case on a direct basis if the evidence of record indicates that it is at least as likely as not that the appellant's erectile dysfunction is in fact causally linked to his Agent Orange exposure or otherwise to service.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  In this regard, the Board observes that the medical evidence in this case clearly reveals that the appellant has a current disability (erectile dysfunction) and that he was exposed to herbicides in service.  See, e.g. Pond v. West, supra; Caluza v. Brown, supra.  Thus, the determinative question in this case is whether there is medical evidence of a nexus between the appellant's current erectile dysfunction and his in-service herbicide exposure.  

Turning to the question of a medical nexus, VA medical records contained in the claims file reveal that the appellant has struggled with a number of difficulties since service, to include recurrent substance abuse.  See VA medical records dated from November 2003 to March 2010.  In particular, the appellant has had problems with cocaine, a substance that he reportedly first began to use when he was 30 years old and reportedly last used in approximately 2008.  See VA medical records dated in October 2009; see also VA medical records dated from November 2006 to January 2007 (while in a substance abuse program, the appellant was diagnosed with cocaine dependence, PTSD and depression nos).  The medical records in the claims file appear to document the appellant's first complaints of erectile problems in March 2005.  See March 2005 VA medical records.  Notably, the only reference as to the cause of the appellant's erectile dysfunction in his medical records links this disorder to his cocaine use.  Specifically, the Board observes that in April 2005, the appellant's medical examiner reported that she found no obvious etiology of the appellant's sexual dysfunction but opined that it was perhaps related to his chronic cocaine use.  VA medical records dated in April 2005 (the examiner diagnosed the appellant's with erectile dysfunction and stated that it was perhaps related to chronic cocaine use and that there was "no other obvious etiology").  

Given the above-referenced medical evidence linking the appellant's erectile dysfunction to his substance abuse, the Board concludes that the preponderance of the evidence is against the appellant's direct claim of entitlement to service connection for erectile dysfunction due to Agent Orange exposure.  In making this finding, the Board acknowledges for the record that the appellant's statements reveal he obviously and sincerely believes that his exposure to Agent Orange in service resulted in the manifestation of this disorder.  See July 2008 statement; April 2010 BVA hearing testimony.  As a general matter, the Board observes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness. See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  To this extent, the Board finds the appellant competent to report his observable symptoms; and that the appellant's reported symptoms are credible, especially where they mirror the objective findings shown in his post-service medical records.  However, the Board finds that the appellant is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether his post-service sexual dysfunction was caused by chronic cocaine use or exposure to Agent Orange.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the appellant's assertions cannot constitute competent medical evidence linking his erectile dysfunction to service; and the Board finds that the observations of a skilled professional are more probative as to the etiology of the appellant's impairment.  Accordingly, the appellant's claim of entitlement to service connection for erectile dysfunction on a direct basis must be denied

In addition to the foregoing, the Board observes that a review of the appellant's service treatment records reveals no evidence suggesting that the appellant's erectile dysfunction manifested in service or that he experienced symptomatology in service that can be associated with the development of erectile dysfunction.  As such, the Board finds that the appellant's erectile dysfunction is not otherwise causally or etiologically related to service.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for erectile dysfunction is denied. 


REMAND

In this appeal, the appellant also seeks service connection for bilateral hearing loss and tinnitus on the basis that (1) he was exposed to acoustic trauma in service; (2) that he began experiencing hearing problems soon after his separation from service; and (3) that he has experienced hearing problems and tinnitus which have progressively worsened since his separation from service. April 2010 BVA hearing transcript.  Therefore, he contends that his presently diagnosed bilateral hearing loss and tinnitus are likely related to service. Id.  In regards to his hepatitis B claim, the appellant asserts that he contracted this disorder when either undergoing a hernia operation during service or when he was exposed to blood during combat in service. Id.   
  
In regards to his hearing loss and tinnitus claims, the record reveals that the appellant was afforded a VA examination in June 2007.  See June 2007 VA audiological examination report.  After obtaining a medical history from the appellant and conducting a physical examination, a VA audiologist indicated that the appellant's audiological findings were inconsistent in that the appellant's speech recognition thresholds were in poor agreement with puretone results despite repeated reinstruction.  Id.  Ultimately, the examiner reported that the results of the June 2007 examination were not adequate for rating purposes and did not offer an opinion as to the etiology of the appellant's hearing loss and tinnitus.  Id.  The examiner, however, stated that repeat audiologic testing was necessary to determine the appellant's current hearing sensitivity.  Id.  However, such an examination was not afforded to the appellant.  See addendum to June 2007 VA audiological examination report.   

During his April 2010 BVA hearing, the appellant essentially testified that he had put forth his best effort during his June 2007 VA examination and that he felt the inconsistent test results were due to problems with the audiologic equipment.  See April 2010 BVA hearing transcript, 9-12.  Given the appellant's testimony and the fact that doubt has been raised as to the possibility that the appellant's current hearing disorders are related to service, the Board finds that VA's duty to assist extends to affording the appellant another opportunity to undergo a VA audiological examination for the purpose of addressing the medical issues in this case.  

Turning to the appellant's hepatitis B claim, the RO requested a VA medical opinion regarding the likelihood that the appellant's hepatitis B was related to an 
in-service hernia surgical procedure that took place in 1966.  See May 2007 compensation and examination inquiry.  Such an opinion was provided in June 2007 from a VA medical doctor.  See June 2007 VA hepatitis B examination report.  In addressing the medical questions in this case, the VA medical doctor reviewed the appellant's claims file, obtained a history from the appellant and conducted a physical examination.  Id.  Thereafter, the doctor diagnosed the appellant with substance abuse and hepatitis B.  Id.  In doing so, he stated that it was less likely as not that the appellant's in-service hernia surgery was related to his viral hepatitis B as there was no documentation of a blood transfusion being given in service or any other risk factors.  Id.  However, in providing this opinion, the doctor failed to address the appellant's assertions of being exposed to blood during his period of combat.  See August 2004 private medical record; November 2006 statement in support of claim; April 2010 BVA hearing transcript; see also November 2004 rating decision ( RO found that the Veteran's military occupational specialty as field artillery crewman; the Vietnam Campaigns for which he was credited; and Veteran's stressor statement sufficient to establish his exposure to the claimed stressors).  In light of this omission, an addendum to the June 2007 hepatitis B examination report should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the appellant a VA audiological examination, including an audiogram and Maryland CNC speech recognition test, to determine whether he currently has sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA standards and whether the appellant has a current diagnosis of tinnitus.  If he does, then the examiner is requested to review the records contained in the claims file and provide an opinion as to the cause of the appellant's post-service hearing loss and tinnitus; and an opinion as to whether it is at least as likely as not that the appellant's current hearing loss and/or tinnitus are etiologically related to the appellant's military service.  In doing so, the examiner should assume for purposes of the discussion and opinion that the appellant was exposed to acoustic trauma in service.  The appellant's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should discuss the rationale for all opinions expressed.   

2.  The RO should return the VA hepatitis B examination report to the June 2007 examiner (or, if unavailable, to another qualified examiner) for the purpose of obtaining an addendum medical opinion that addresses the questions of whether it is at least as likely as not that the appellant's currently hepatitis B is proximately due to or a result of the appellant's exposure to blood during combat service, his substance abuse after service or to some other factor.  The examiner should discuss the rationale for all opinions expressed.   

3.  After completing the foregoing directives and considering all of the evidence of record, the RO should review the merits the appellant's remanded claims.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


